DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “receiving a plurality of feature vectors from at least two different videos correlated to one another, wherein the plurality of feature vectors comprise information indicative of texture and shape intensity from respective segments of each different video that are comprised of frames displaying related data;
identifying, based on the plurality of feature vectors, at least one segment characteristic that appears in at least one frame of each of the respective segments, wherein the segment characteristic corresponds to a visual attribute of the at least one frame of each of the respective segment; 
in response to identifying the at least one segment characteristic, determining a range of values corresponds to the at least one segment characteristic based on the plurality of feature vectors, and 
training the machine learning model to associate the determined range of values with the at least one segment characteristic using the plurality of feature vectors to produce a machine learning model output for providing a content item recommendation, wherein the content item recommendation comprises a content item with at least one frame incorporating the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/CHENEA DAVIS/Primary Examiner, Art Unit 2421